Citation Nr: 0603413	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  97-06 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a cardiac disorder.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a respiratory 
disorder claimed as bronchial asthma.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1954 to October 
1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1996 by the 
Department of Veterans Affairs (VA) San Juan regional office 
(RO).  The Board confirmed the denial of the claims in a 
decision of May 2002.  The veteran then appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In an order issued in September 2003, the Court granted a 
motion by the Secretary of the VA to vacate the Board's 
decision and remand the matter.  The Board in turn remanded 
the case for additional development in March 2004.  


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the issues on appeal, 
and there has been no prejudicial failure of notice or 
assistance to the appellant. 

2.  The veteran's teeth which were removed shortly after 
entrance into service were removed due to preexisting dental 
disease, and were replaced by dentures. There is no current 
dental condition related to in-service dental trauma, nor is 
there any other current dental condition otherwise related to 
his military service.

2.  A chronic headache disability is not present.

3.  Cardiac disease and high blood pressure were first 
demonstrated many years after service, and have not been 
shown to be related to any events therein.

4.  Evidence received since an unappealed October 1960 RO 
decision, which denied service connection for a respiratory 
condition, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  A dental condition, including one which would entitle the 
veteran to VA outpatient dental treatment, was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1712 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.381, 17.161 (2005).

2.  A chronic headache disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

3.  A cardiovascular disability was not incurred in or 
aggravated by active service, and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  New and material evidence has not been submitted to 
reopen a previously denied claim for service connection for a 
respiratory condition; the October 1960 RO decision remains 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the claimant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  The VA has promulgated revised 
regulations to implement these changes in the law.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), 
supplemental statements of the case (SSOC) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOC and SSOCs included 
summaries of the evidence that had been obtained and 
considered.  They also included the requirements that must be 
met to establish the benefits.  The basic elements for 
establishing these benefits have remained unchanged despite 
the change in the law with respect to duty to assist and 
notification requirements.  The communications, such as 
letters from the RO dated in October 2001 and March 2004 
provided the veteran with a specific explanation of the type 
of evidence necessary to substantiate his claims, as well as 
an explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The March 2004 letter from the RO specifically 
advised him that he should submit any additional evidence 
that he had.  Thus, the fourth element is satisfied.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board notes that in Mayfield, the Court, citing Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), noted 
that a VCAA notice must be provided to a claimant before the 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim.  The Board notes that 
veteran was not provided a VCAA letter until after the 
decision being appealed.  However, in Mayfield the Court 
noted that an error in the timing of the notice is not per se 
prejudicial and that to prove prejudice, the appellant had to 
claim prejudice with specificity.  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of the claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The appellant 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The service medical records have been obtained.  
The RO obtained all relevant evidence identified by the 
veteran.  The record includes his current post service 
treatment records.  He has testified at an RO hearing.  In an 
informal hearing presentation dated in January 2002, the 
veteran's representative noted that at his hearing, the 
veteran had indicated that he received treatment at the 
Concilio de Salud Integral de Loiza or North Medical Center; 
the VA; by Dr. Feble; and Dr. Gonzalez, and that the RO 
should assist the veteran in obtaining those records.  Upon 
receipt of a substantially complete application for benefits, 
VA will make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate the claim. 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.159(c)).  However, VA will refrain from providing 
assistance in obtaining evidence if the substantially 
complete application indicates that there is no reasonable 
possibility that any assistance would substantiate the claim. 
Id., at 45,631 (38 C.F.R. § 3.159(d)).  In this case, all 
records from Concilio de Salud Integral de Loiza were 
received in September 1994.  Also in September 1994, the 
veteran stated, in response to a VA request for more 
information regarding Dr. Febles and Dr. Lastras (Dr. 
"Gonzalez" as transcribed in the hearing transcript), that 
one had passed away, and the other moved and retired; 
therefore, he wished to have the claim decided on the basis 
of the evidence of record.  He essentially reiterated that 
these records were unavailable in his hearing in 1999.  
Moreover, authorizations signed in 1994 referred to treatment 
from 1985 to 1992 from Dr. Lastra, and from 1960 to 1966 from 
Dr. Febles, all of which began more than three years after 
service.  Finally, the veteran's VA medical treatment records 
have been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Background

Service medical records show that on the pre-induction 
examination in June 1954, it was reported that the veteran 
had dental caries, and needed 14 tooth extractions.  In 
October and November 1954, he underwent multiple tooth 
extractions, and in November 1954, he was treated for an 
irregular alveolar ridge, following extractions.  In February 
1955, he was fitted with full upper and partial lower 
dentures.  On the separation examination in October 1956, all 
of the veteran's top teeth and teeth 18, 19, 30, 31, and 32 
of his bottom teeth were noted to be missing; he had full 
upper and lower partial dentures, serviceable.  On chest X-
ray, a slight accentuation of vascular shadow, especially at 
the right upper lobe, was noted. Blood pressure was 116/76.

In August 1960, the veteran filed a claim for service 
connection for a respiratory condition.  In connection with 
this claim, an interpretation of in-service X-ray films was 
obtained.  The films, dated in June 1954 and October 1956, as 
well as one undated film, were all negative for pulmonary 
pathology.  In October 1960, the claim was denied.  The 
veteran was notified of this determination in November 1960 
and he did not appeal.

Four days after this notification, a statement from Dr. 
Acevedo-Montalvo was received, which showed treatment for 
asthmatic bronchitis beginning in February 1960.

In March 1993, the veteran's claim for service connection for 
bronchial asthma, dental condition, headaches, and a cardiac 
condition was received.  Accompanying his claim was a 
statement from the Concilio de Salud Integral de Loiza, which 
noted that the veteran suffered from various disorders 
including bronchial asthma.

In September 1994, copies of the veteran's treatment records 
were received from the Concilio de Salud Integral de Loiza.  
These records, dated from 1977 to 1994, show treatment for a 
variety of complaints.  As pertinent to this appeal, an 
undated record shows a complaint of shortness of breath, for 
which he said he was treated at the VA.  A chest X-ray in 
September 1977 was negative except for an elongated aorta.  
An electrocardiogram in November 1977 was normal.  Chest X- 
rays in June and August 1981 showed a calcified granulomata 
of the right lung, with no active infiltrates.  In June 1981, 
the cardiac silhouette and pulmonary flow were normal.  In 
July 1981, it was noted that a PPD test (for tuberculosis) 
had been positive in 1977.  Blood pressure in August 1985 was 
160/110.  A chest X-ray in May 1986 did not disclose any 
evidence of cardiac, pulmonary, or pleural pathology. In June 
1991, his complaints included a headache.  A December 1991 
chest X-ray disclosed a normal cardiac silhouette and 
essentially clear lung fields, and a dilated, elongated and 
tortuous thoracic aorta.  In April 1993, although his blood 
pressure was noted to be 120/70, a diagnosis of high blood 
pressure was noted.  Examination of the heart and lungs was 
normal.  He was noted to be at a high risk for coronary 
artery disease.  In June 1994, he had acute bronchitis.

In March 1996, the veteran's claims were denied by the RO, 
and the current appeal ensued.  In August 1999, he testified 
at an RO hearing concerning his cardiac, headache, and 
bronchial asthma claims.

VA treatment records have been obtained.  Current diagnoses 
noted include coronary artery disease

III. Analysis

A.  Entitlement To Service Connection For A Dental Condition.

The veteran claims entitlement to service connection for a 
dental condition. His service dental records show that 14 
teeth were observed to need extraction on his pre-induction 
examination, and within three months of his entrance, all of 
his upper and teeth 18, 19, 30, 31 and 32 of his bottom teeth 
were extracted.  After that, he was provided with dentures, 
which, at the time of his separation, were noted to be 
serviceable.

The Board notes that since the filing of the veteran's claim, 
the regulations pertaining to dental conditions have been 
revised, effective from June 8, 1999, but the revisions 
primarily involved reorganization of the regulations, and 
there were no changes which would affect the outcome of this 
case.

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment. 38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW). 
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment. 38 C.F.R. § 17.161(c).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service. 38 
C.F.R. § 3.381(e).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service- connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc. 38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The veteran's teeth were removed well within 180 days of his 
entrance onto active duty, and have been replaced by 
dentures.  He has not identified any other dental condition 
for which he claims service connection.  At the time the 
veteran filed his claim, he simply claimed service connection 
for a dental condition.  The Board notes that the record does 
not show and he does not allege any service dental trauma.  
Thus, service connection for a dental condition involving 
service trauma may not be granted, and there is no related 
eligibility for treatment under Class II(a).

The Board notes that the veteran is not shown to be entitled 
to service connection or treatment under any of the other 
possible classes of eligibility.  For instance, there could 
be no eligibility for Class I dental care since he is not 
shown to have a service-connected compensable dental 
condition. (See 38 C.F.R. § 4.150).  He also does not allege, 
and the evidence does not otherwise suggest, that he applied 
for dental treatment within a year of his release from active 
duty, so there could be no eligibility for one-time Class II 
treatment for any service-connected noncompensable dental 
condition.  He also was not a POW, which could otherwise 
provide a basis of entitlement under Classes II(b) and II(c).  
Other classes discussed under 38 C.F.R. § 17.161 are not 
relevant to the instant case.

The preponderance of the evidence is against the claim of 
service connection for a dental condition.  The benefit-of-
the doubt doctrine is inapplicable, and the claim must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


B.  Entitlement To Service Connection For Headaches.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If certain chronic disorders such 
as organic disease of the nervous system or cardiovascular 
disease is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that he has suffered from recurrent, 
severe headaches ever since his teeth were removed in 
service.  At his hearing, he testified that he has never 
received treatment for his headaches, but, rather, has 
treated them himself with over-the-counter medication.  
However, while competent to report on observed 
manifestations, the veteran, as a layman, is not competent to 
provide a medical opinion as to the actual diagnosis or 
etiology of his symptoms. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  A chronic disability manifested by 
headaches has not been shown to be present by competent 
medical evidence.

One of the requirements for service connection is that the 
claimed disability be presently shown. Degmetich v. Brown, 
104 F3d 1328 (1997).  As a chronic headache disability is not 
currently shown, service connection is not warranted.  
Therefore, the preponderance of the evidence is against the 
claim for service connection for headaches, the benefit-of- 
the-doubt rule does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b); Gilbert, supra.


C.  Entitlement To Service Connection For A Cardiac Disorder.

The veteran contends that he was treated for chest pains in 
service, and after service.  Service medical records do not 
show complaints of chest pain.  A chest X-ray at separation 
disclosed a slight accentuation of vascular shadow, 
especially at the right upper lobe.  However, no cardiac 
disease was diagnosed.  His blood pressure was 116/76 
(normal).

The earliest post service indication of the possible presence 
of a heart disorder is from many years after separation from 
service.  Post-service medical records dated from 1977 to 
1994 show that chest X-rays in September 1977 and December 
1991 disclosed an elongated thoracic aorta.  Although blood 
pressure in August 1985 was 160/110, and a diagnosis of high 
blood pressure was noted in April 1993, hypertension is not 
shown for many years after service and has not been medically 
linked to service.  Although a heart disorder and 
hypertension are currently shown, there is no medical 
evidence to link them to service, or to identify their 
manifestations within the year following service.  The 
preponderance of the evidence is against the claim for 
service connection for cardiac disease, the benefit-of-the-
doubt rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert, supra.

D.  Whether New And Material Evidence Has Been Presented To 
Reopen
 A Claim For Service Connection For A Respiratory
 Disorder Claimed As Bronchial Asthma.

Service connection for a respiratory condition was denied by 
the RO in October 1960; the veteran did not appeal that 
determination.  An unappealed RO decision is considered final 
with the exception that a previously denied claim may be 
reopened by submission of new and material evidence. 38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 27 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  In 
determining whether new and material evidence has been 
submitted, all evidence submitted since that last final 
decision must be considered. Evans.

During the time applicable to the present case, "new and 
material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim. 38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). (The 
definition of new and material evidence found in 38 C.F.R. § 
3.156(a) was recently changed, but such change applies only 
to claims to reopen received on or after August 29, 2001, 
and, hence, the old definition is applicable to the present 
case. See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).)

Evidence of record at the time of the October 1960 RO 
determination included service medical records, which 
included the report of a chest X-ray in October 1956, 
interpreted as showing a slight accentuation of vascular 
shadow, especially at the right upper lobe.  However, in 
October 1960, the VA obtained an interpretation of service 
chest X-rays, including the October 1956 X-ray; all of these 
X-rays were noted to be negative for pulmonary pathology.

Evidence received since then includes a statement from Dr. 
Acevedo-Montalvo received in November 1960, which showed 
treatment for asthmatic bronchitis beginning in February 1960 
(years after active duty ended in October 1956).  In 
addition, a March 1993 letter from Concilio de Salud Integral 
de Loiza also noted the veteran's treatment for bronchial 
asthma.

In September 1994, copies of the veteran's treatment records 
were received from the Concilio de Salud Integral de Loiza.  
Treatment records from that facility indicate a positive PPD 
was obtained in 1977, and calcified granulomas were shown on 
chest X-rays in 1981.  However, a chest X-ray in May 1986 did 
not disclose any evidence of pulmonary or pleural pathology.  
Acute bronchitis was treated in June 1994.

At his hearing in August 1999, the veteran contended that he 
was unable to run the required distances in service, due to 
his lung problem.

This additional evidence, showing treatment beginning more 
than three years after service for asthmatic bronchitis, does 
not does not link the condition to service.  The veteran's 
contention that he was unable to run the required distances 
in service, due to a lung disability, address matters beyond 
his competence as a layman; accordingly, such evidence is not 
material. See Espiritu, supra.

While some of the additional evidence may be new, none of it 
is material since by itself, or in connection with evidence 
previously assembled, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  In the absence of evidence which is both new and 
material, the claim for service connection for a respiratory 
disorder including bronchial asthma is not reopened, and the 
prior RO decision remains final.


ORDER

Service connection for a dental condition is denied.

Service connection for headaches is denied.

Service connection for a cardiac disability is denied.

An application to reopen a claim for service connection for a 
respiratory condition claimed as bronchial asthma is denied.  



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


